UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-10434
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                        TIMOTHY LYNN DANIELS,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (5:00-CR-100-1-C)
_________________________________________________________________
                          October 23, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Timothy   Lynn   Daniels   challenges   the   sufficiency   of   the

evidence to support his conviction, after a jury trial, of being a

felon in possession of a firearm. Daniels asserts: the Government

failed to prove he had actual possession of the firearm because it

did not prove that he owned the firearm; and failed to prove he had

constructive possession of the firearm because Daniels was a joint

occupant of the residence where the firearm was found.           Daniels

also challenges the sufficiency of the evidence that he possessed

the firearm on the date charged in the indictment, 25 August 2000.

     Because Daniels failed to move for a judgment of acquittal at


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the close of the Government's case, and offered no evidence, our

review is limited to “‘whether there was a manifest miscarriage of

justice’”.   United States v. Delgado, 256 F.3d 264, 274 (5th Cir.

2001)(quoting United States v. Daniel, 957 F.2d 162, 164 (5th Cir.

1992)); see United States v. Smith, 203 F.3d 884, 887 (5th Cir.

2000); United States v. Inocencio, 40 F.3d 716, 724 (5th Cir.

1994).   A manifest miscarriage of justice occurs only where “‘the

record is devoid of evidence pointing to guilt, or ... [if] the

evidence on a key element of the offense was so tenuous that a

conviction would be shocking’”.       United States v. Thomas, 12 F.3d
1350, 1358 (5th Cir.)(quoting United States v. Galvan, 949 F.2d
777, 783 (5th Cir. 1991)), cert. denied, 511 U.S. 1095 (1994).

     There was no manifest miscarriage of justice as the record is

not devoid of evidence, nor is the evidence tenuous, that, on 25

August 2000, Daniels constructively possessed the firearm.        For

example, on that date, the firearm was found in a bedroom where

Daniels’ wallet and clothes were located, and he pointed out the

location of the firearm to Officers executing a search warrant.


                                                          AFFIRMED




                                  2